Case 2:15-cv-05642-CAS-JC Document 408 Filed 07/11/19 Page 1 of 4 Page ID #:7329



   1 Michael A. Kahn (pro hac vice)
     Kahn@capessokol.com
   2 Lauren R. Cohen (pro hac vice)
     lcohen@capessokol.com
   3 CAPES SOKOL
     7701 Forsyth Blvd. 12th Floor
   4 St. Louis, MO 63015
     (314) 721-7701
   5
     Eric. F. Kayira (pro hac vice)
   6 eric.kayira@kayiralaw.com
     KAYIRA LAW, LLC
   7 200 S. Hanley Road, Suite 208
     Clayton, Missouri 63105
   8 (314) 899-9381
   9 Daniel R. Blakey (SBN 143748)
     blakey@capessokol.com
  10 CAPES SOKOL
     3601 Oak Avenue
  11 Manhattan Beach, CA 90266
  12
       Attorneys for Plaintiffs
  13                        UNITED STATES DISTRICT COURT
  14                 CENTRAL DISTRICT OF CALIFORNIA
  15 MARCUS GRAY, et al.,
  16         Plaintiffs,           CASE NO. 2:15-cv-05642-CAS (JCx )

  17         v.                               Honorable Christina A. Snyder

  18 KATHERYN ELIZABETH                      PLAINTIFFS’ PROPOSED
     HUDSON, et al.,
                                             SPECIAL VERDICT DIRECTOR
  19
              Defendants.                    [LIABILITY]
  20
                                             Trial: July 17, 2019
  21
  22
  23
  24
  25
  26
  27
  28

                   PLAINTIFFS’ PROPOSED SPECIAL VERDICT DIRECTOR [LIABILITY]
Case 2:15-cv-05642-CAS-JC Document 408 Filed 07/11/19 Page 2 of 4 Page ID #:7330



   1
             We, the jury in the above entitled cause, find the following on the questions
   2
       submitted to us:
   3
   4         1.     Do you find by a preponderance of the evidence that plaintiffs’
   5 copyright in the musical composition “Joyful Noise” was infringed by “Dark
   6 Horse?”
   7
                                 Yes _____           No ______
   8
   9         If you answered “Yes” to question 1, then proceed to question 2.
  10
  11         If you answered “No” to question 1, then skip the remaining question and

  12 sign, date and return this form.
  13         2.     As to each defendant listed below, do you find by a preponderance of
  14 the evidence that he/she/it is an author, owner, producer, publisher, or distributor
  15 of “Dark Horse,” or authorized the production, publication or distribution of “Dark
  16 Horse?”
  17
  18
               DEFENDANT                            YES                     NO
  19
        Katheryn Elizabeth Hudson
  20
  21
        Jordan Houston
  22
        Lukasz Gottwald
  23
        Sarah Theresa Hudson
  24
        Karl Martin Sandberg
  25
        Henry Russell Walter
  26
        Kitty Purry, Inc.
  27
        Capitol Records, LLC
  28
                                                2
                   PLAINTIFFS’ PROPOSED SPECIAL VERDICT DIRECTOR [LIABILITY]
Case 2:15-cv-05642-CAS-JC Document 408 Filed 07/11/19 Page 3 of 4 Page ID #:7331



   1
        UMG Recordings, Inc.
   2
        Universal Music Group, Inc.
   3
        WB Music Corp.
   4
        Kobalt Music Publishing
   5
        America, Inc.
   6
        Kasz Money, Inc.
   7
   8
   9
       Please date, sign and return this form.
  10
  11 Dated:__________________                    ___________________________________
                                                 Foreperson
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                   3
                   PLAINTIFFS’ PROPOSED SPECIAL VERDICT DIRECTOR [LIABILITY]
Case 2:15-cv-05642-CAS-JC Document 408 Filed 07/11/19 Page 4 of 4 Page ID #:7332



   1           Dated: July 11, 2019.
   2                                    Respectfully submitted,
   3                                    /s/ Michael A. Kahn
                                        Michael A. Kahn (pro hac vice)
   4                                    Kahn@capessokol.com
                                        Lauren R. Cohen (pro hac vice)
   5                                    lcohen@capessokol.com
                                        Capes Sokol Goodman Sarachan PC
   6                                    7701 Forsyth Blvd., 12th Floor
                                        St. Louis, MO 63105
   7                                    Telephone: (314) 721-7701
   8                                    Eric F. Kayira (pro hac vice)
                                        Kayira Law, LLC
   9
                                        Daniel R. Blakey (SBN 143748)
  10                                    blakey@capessokol.com
                                        CAPES SOKOL
  11                                    3601 Oak Avenue
                                        Manhattan Beach, CA 90266
  12
                                        Attorneys for Plaintiffs
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                            2
                 PLAINTIFFS’ PROPOSED SPECIAL VERDICT DIRECTOR [LIABILITY]
